Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-28-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-19-2021; 03-19-2021 and 04-27-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7, 14 and 20 recites the limitation " exceeds a specified speed threshold " in  line 3, 3 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15 and  17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuminobu Kurosawa (US 20130106750 A1) in view of Purvi Desai et al. (US 20150143504 A1) and Pavel Stankoulov (US 20140156734 A1).


Fuminobu Kurosawa (US 20130106750 A1)   fails to recite or disclose identify, at the gateway, a source application.
However, prior art of Purvi Desai et al. (US 20150143504 A1) does recite and disclose identify, at the gateway, a source application (paragraphs 3, 118).
Fuminobu Kurosawa (US 20130106750 A1)   teaches A system and method for connection management between a consumer device and a vehicle. The connection management is performed automatically using a computing device, e.g., an application executing on a smartphone. The system and method configure the vehicle and and the consumer device is controlled remotely by the user using the touch panel of the in-vehicle computer system.
Purvi Desai et al. (US 20150143504 A1) teaches identify, at the gateway, a source application.
Fuminobu Kurosawa (US 20130106750 A1) teaches connection manager identify  source application.
Fuminobu Kurosawa (US 20130106750 A1)   does not teach identify, at the gateway, a source application.
Fuminobu Kurosawa (US 20130106750 A1)   contained a device which differed the claimed process by the substitution of identify, at the gateway, a source application. Purvi Desai et al. (US 20150143504 A1) teaches substituted step of identify, at the gateway, a source application and their functions were known in the art to enabling to filter source application per policy. Fuminobu Kurosawa (US 20130106750 A1) step of identify, at the gateway, a source application of Purvi Desai et al. (US 20150143504 A1) and the results would have been predictable and resulted in enabling filter the source application per pre required policy.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

However, prior art of Pavel Stankoulov (US 20140156734 A1) discloses project, from the gateway to the connected resource, content received from the source application (paragraphs 81, 118 discloses the gateway (or "mobile server") may be a host component that "wraps" the native web view (resource) component to render its content off-screen and send it to the command interface using an efficient remote screen projection protocol. The command interface may also process the input from the target (source))
Fuminobu Kurosawa (US 20130106750 A1)   teaches A system and method for connection management between a consumer device and a vehicle. The connection management is performed automatically using a computing device, e.g., an application executing on a smartphone. The system and method configure the vehicle and consumer device in a manner that the screen display of the consumer device is mirrored on a touch panel of the in-vehicle computer system and the consumer device is controlled remotely by the user using the touch panel of the in-vehicle computer system.
Pavel Stankoulov (US 20140156734 A1) teaches project, from the gateway to the connected resource, content received from the source 
Fuminobu Kurosawa (US 20130106750 A1) teaches consumer device in a manner that the screen display of the consumer device is mirrored on a touch panel of and the consumer device is controlled remotely by the user using the touch panel of the in-vehicle computer system.
Fuminobu Kurosawa (US 20130106750 A1)   does not teach project, from the gateway to the connected resource, content received from the source 
Fuminobu Kurosawa (US 20130106750 A1)   contained a device which differed the claimed process by the substitution of project, from the gateway to the connected resource, content received from the source. Pavel Stankoulov (US 20140156734 A1) teaches substituted step of identify, at the gateway, a source application and their functions were known in the art to enabling to control consumer device remotely. Fuminobu Kurosawa (US 20130106750 A1) step of project, from the gateway to the connected resource, content received from the source Pavel Stankoulov (US 20140156734 A1) and the results would have been predictable and resulted in enabling to control consumer device remotely.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 3, Purvi Desai et al. (US 20150143504 A1) suggests the application matching rules are received from an external gateway manager service (paragraphs 3, 118).

Regarding Claim 4, Fuminobu Kurosawa (US 20130106750 A1) suggests the one or more processors further configured to: determine that a parallel control path from the connected resourced is available (please see figure 1, paragraphs 15, 16, 20); and 
Please also see prior art of Pavel Stankoulov (US 20140156734 A1) disclosure; figures 4, 17 suggesting parallel path connection resources

Regarding Claim 5, Fuminobu Kurosawa (US 20130106750 A1) suggests applying the received user input information to the source application further comprises docking a cursor by receiving, over the parallel control path, a set of docking commands comprising relative movement events that exceed dimensions of a user device interface associated with the gateway and applying the received set of docking commands to the user device interface (paragraphs 26-30).
Please also see prior art of Pavel Stankoulov (US 20140156734 A1) disclosure; figures 4, 17 suggesting parallel path connection resources

Regarding Claim 6, Pavel Stankoulov (US 20140156734 A1) suggests projecting the content received from the source application (paragraphs 81, 118 ) 


Regarding Claim 8, Fuminobu Kurosawa (US 20130106750 A1)  suggests  a device (figure 1, item 102), comprising: a non-transitory computer-readable medium, storing a plurality of processor executable instructions (paragraph 237) and  one or more processors (figure 1, item 108) configured to: establish a connection from a gateway to a connected resource (figure 1, items 112, 114 paragraph 14 suggesting resource (item 112 in-vehicle HU) connected to network gateway); identify, at the gateway, a source application (figures 1,3, 4 item 120 paragraph 14, 23 suggests the connection manager at gateway identify the source application please also see paragraph 25); project, from the gateway to the connected resource (HU 112), content received from the source (MCD102) application (figures 1,3, 4 item 120 paragraph 14, 23-24 suggesting projecting to be mirrored source (MCD 102)   application to resource (item 112 in-vehicle HU) via network connection gateway); receive, at the gateway, user input information from the connected resource (figures 1, 3, 4, paragraphs 14, 23, 27, 28 suggests touch input from resource touch panel  (item 112 in-vehicle head unit HU) is being received by source (MCD Item 102) via network such as gateway); and apply the received user input information to the source application (paragraphs 27, 28 update MCD display per touch input received).

However, prior art of Purvi Desai et al. (US 20150143504 A1) does recite and disclose identify, at the gateway, a source application (paragraphs 3, 118).
Fuminobu Kurosawa (US 20130106750 A1)   teaches A system and method for connection management between a consumer device and a vehicle. The connection management is performed automatically using a computing device, e.g., an application executing on a smartphone. The system and method configure the vehicle and consumer device in a manner that the screen display of the consumer device is mirrored on a touch panel of the in-vehicle computer system and the consumer device is controlled remotely by the user using the touch panel of the in-vehicle computer system.
Purvi Desai et al. (US 20150143504 A1) teaches identify, at the gateway, a source application.
Fuminobu Kurosawa (US 20130106750 A1) teaches connection manager identify  source application.
Fuminobu Kurosawa (US 20130106750 A1)   does not teach identify, at the gateway, a source application.
Fuminobu Kurosawa (US 20130106750 A1)   contained a device which differed the claimed process by the substitution of identify, at the gateway, a source application. Purvi Desai et al. (US 20150143504 A1) teaches substituted step of identify, at the gateway, a source application and their functions were known in the art to enabling to filter source application per policy. Fuminobu Kurosawa (US results would have been predictable and resulted in enabling filter the source application per pre required policy.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 8, Fuminobu Kurosawa (US 20130106750 A1)   fails to recite or disclose project, from the gateway to the connected resource, content received from the source application.
However, prior art of Pavel Stankoulov (US 20140156734 A1) discloses project, from the gateway to the connected resource, content received from the source application (paragraphs 81, 118 discloses the gateway (or "mobile server") may be a host component that "wraps" the native web view (resource) component to render its content off-screen and send it to the command interface using an efficient remote screen projection protocol. The command interface may also process the input from the target (source))
Fuminobu Kurosawa (US 20130106750 A1)   teaches A system and method for connection management between a consumer device and a vehicle. The connection management is performed automatically using a computing device, e.g., an application executing on a smartphone. The system and method configure the vehicle and consumer device in a manner that the screen display of the consumer device is mirrored on a touch panel of the in-vehicle computer system and the consumer device is controlled remotely by the user using the touch panel of the in-vehicle computer system.

Fuminobu Kurosawa (US 20130106750 A1) teaches consumer device in a manner that the screen display of the consumer device is mirrored on a touch panel of the in-vehicle computer system and the consumer device is controlled remotely by the user using the touch panel of the in-vehicle computer system.
Fuminobu Kurosawa (US 20130106750 A1)   does not teach project, from the gateway to the connected resource, content received from the source 
Fuminobu Kurosawa (US 20130106750 A1)   contained a device which differed the claimed process by the substitution of project, from the gateway to the connected resource, content received from the source. Pavel Stankoulov (US 20140156734 A1) teaches substituted step of identify, at the gateway, a source application and their functions were known in the art to enabling to control consumer device remotely. Fuminobu Kurosawa (US 20130106750 A1) step of project, from the gateway to the connected resource, content received from the source Pavel Stankoulov (US 20140156734 A1) and the results would have been predictable and resulted in enabling to control consumer device remotely.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 10, Purvi Desai et al. (US 20150143504 A1) suggests the application matching rules are received from an external gateway manager service (paragraphs 3, 118).

Regarding Claim 11, Fuminobu Kurosawa (US 20130106750 A1) suggests the one or more processors further configured to: determine that a parallel control path from the connected resourced is available (please see figure 1, paragraphs 15, 16, 20); and send, from the gateway to the connected resource (figure 1, items 112, 114 paragraph 14 suggesting resource (item 112 in-vehicle HU) connected to network gateway), input configuration parameters that define an input mode (please see paragraphs 20, 23), wherein applying the received user input information to the source application  comprises receiving absolute movement event information related to a user input event and translating the received absolute movement event information into relative movement event information based at least partly on the input mode and receiving the relative movement event information over the parallel control path. (paragraphs 27-30).
Please also see prior art of Pavel Stankoulov (US 20140156734 A1) disclosure; figures 4, 17 suggesting parallel path connection resources

Regarding Claim 12, Fuminobu Kurosawa (US 20130106750 A1) suggests applying the received user input information to the source application further comprises docking a cursor by receiving, over the parallel control path, a set of docking commands comprising relative movement events that exceed dimensions of a user device interface associated with the gateway and applying the received set of docking commands to the user device interface (paragraphs 26-30).
Please also see prior art of Pavel Stankoulov (US 20140156734 A1) disclosure; figures 4, 17 suggesting parallel path connection resources

Regarding Claim 13, Pavel Stankoulov (US 20140156734 A1) suggests projecting the content received from the source application (paragraphs 81, 118 ) 
prior art of Purvi Desai et al. (US 20150143504 A1) suggest identifying an operating mode associated with the connected resource; identifying a set of mode-related restrictions associated with the operating mode; and applying the set of mode related restrictions to the projected content (paragraphs 3, 118).

Regarding Claim 15, Fuminobu Kurosawa (US 20130106750 A1)  suggests  a device (figure 1, item 102), comprising: a method of ; one or more processors (figure 1, item 108) configured to: establish a connection from a gateway to a connected resource (figure 1, items 112, 114 paragraph 14 suggesting resource (item 112 in-vehicle HU) connected to network gateway); identify, at the gateway, a source application (figures 1,3, 4 item 120 paragraph 14, 23 suggests the connection manager at gateway identify the source application please also see paragraph 25); project, from the gateway to the connected resource (HU 112), content received from the source (MCD102) application (figures 1,3, 4 item 120 paragraph 14, 23-24 suggesting projecting to be mirrored source (MCD 102)   application to resource (item 112 in-vehicle HU) via network connection gateway); receive, at the gateway, user input information from the connected resource (figures 1, 3, 4, paragraphs 14, 23, 27, 28 suggests touch input from resource touch panel  (item 112 in-vehicle head unit HU) is being received by source (MCD Item 102) via network such as gateway); and apply the received user 
Fuminobu Kurosawa (US 20130106750 A1)   fails to recite or disclose identify, at the gateway, a source application.
However, prior art of Purvi Desai et al. (US 20150143504 A1) does recite and disclose identify, at the gateway, a source application (paragraphs 3, 118).
Fuminobu Kurosawa (US 20130106750 A1)   teaches A system and method for connection management between a consumer device and a vehicle. The connection management is performed automatically using a computing device, e.g., an application executing on a smartphone. The system and method configure the vehicle and consumer device in a manner that the screen display of the consumer device is mirrored on a touch panel of the in-vehicle computer system and the consumer device is controlled remotely by the user using the touch panel of the in-vehicle computer system.
Purvi Desai et al. (US 20150143504 A1) teaches identify, at the gateway, a source application.
Fuminobu Kurosawa (US 20130106750 A1) teaches connection manager identify  source application.
Fuminobu Kurosawa (US 20130106750 A1)   does not teach identify, at the gateway, a source application.
Fuminobu Kurosawa (US 20130106750 A1)   contained a device which differed the claimed process by the substitution of identify, at the gateway, a source application. Purvi Desai et al. (US 20150143504 A1) teaches substituted step of identify, at the gateway, a source application and their functions were known in the art to enabling to filter source application per policy. Fuminobu Kurosawa (US 20130106750 A1) step of identify, at the gateway, a source application of Purvi Desai et al. (US 20150143504 A1) and the results would have been predictable and resulted in enabling filter the source application per pre required policy.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 15, Fuminobu Kurosawa (US 20130106750 A1)   fails to recite or disclose project, from the gateway to the connected resource, content received from the source application.
However, prior art of Pavel Stankoulov (US 20140156734 A1) discloses project, from the gateway to the connected resource, content received from the source application (paragraphs 81, 118 discloses the gateway (or "mobile server") may be a host component that "wraps" the native web view (resource) component to render its content off-screen and send it to the command interface using an efficient remote screen projection protocol. The command interface may also process the input from the target (source))
Fuminobu Kurosawa (US 20130106750 A1)   teaches A system and method for connection management between a consumer device and a vehicle. The connection management is performed automatically using a computing device, e.g., an application executing on a smartphone. The system and method configure the vehicle and consumer device in a manner that the screen display of the consumer device is mirrored on a touch panel of the in-vehicle computer system and the consumer device 
Pavel Stankoulov (US 20140156734 A1) teaches project, from the gateway to the connected resource, content received from the source 
Fuminobu Kurosawa (US 20130106750 A1) teaches consumer device in a manner that the screen display of the consumer device is mirrored on a touch panel of the in-vehicle computer system and the consumer device is controlled remotely by the user using the touch panel of the in-vehicle computer system.
Fuminobu Kurosawa (US 20130106750 A1)   does not teach project, from the gateway to the connected resource, content received from the source 
Fuminobu Kurosawa (US 20130106750 A1)   contained a device which differed the claimed process by the substitution of project, from the gateway to the connected resource, content received from the source. Pavel Stankoulov (US 20140156734 A1) teaches substituted step of identify, at the gateway, a source application and their functions were known in the art to enabling to control consumer device remotely. Fuminobu Kurosawa (US 20130106750 A1) step of project, from the gateway to the connected resource, content received from the source Pavel Stankoulov (US 20140156734 A1) and the results would have been predictable and resulted in enabling to control consumer device remotely.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Regarding Claim 18, Fuminobu Kurosawa (US 20130106750 A1) suggests the one or more processors further configured to: determine that a parallel control path from the connected resourced is available (please see figure 1, paragraphs 15, 16, 20); and send, from the gateway to the connected resource (figure 1, items 112, 114 paragraph 14 suggesting resource (item 112 in-vehicle HU) connected to network gateway), input configuration parameters that define an input mode (please see paragraphs 20, 23), wherein applying the received user input information to the source application  comprises receiving absolute movement event information related to a user input event and translating the received absolute movement event information into relative movement event information based at least partly on the input mode and receiving the relative movement event information over the parallel control path. (paragraphs 27-30).
Please also see prior art of Pavel Stankoulov (US 20140156734 A1) disclosure; figures 4, 17 suggesting parallel path connection resources

Regarding Claim 19, Fuminobu Kurosawa (US 20130106750 A1) suggests applying the received user input information to the source application further comprises docking a cursor by receiving, over the parallel control path, a set of docking commands comprising relative movement events that exceed dimensions of a user device interface 
Please also see prior art of Pavel Stankoulov (US 20140156734 A1) disclosure; figures 4, 17 suggesting parallel path connection resources

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuminobu Kurosawa (US 20130106750 A1) in view of Purvi Desai et al. (US 20150143504 A1) and Pavel Stankoulov (US 20140156734 A1) as applied to Claims 1, 3-6, 8, 10-13, 15 and  17-19  above and further in view of Georgy Momehilov (US 20120092277 A1)

Regarding Claim 7, Fuminobu Kurosawa (US 20130106750 A1) suggests  identify, at the gateway, a source application (figures 1,3, 4 item 120 paragraph 14, 23 suggests the connection manager at gateway identify the source application please also see paragraph 25); project, from the gateway to the connected resource (HU 112), content received from the source (MCD102) application (figures 1,3, 4 item 120 paragraph 14, 23-24 suggesting projecting to be mirrored source (MCD 102)   application to resource (item 112 in-vehicle HU) via network connection gateway); receive, at the gateway, user input information from the connected resource (figures 1, 3, 4, paragraphs 14, 23, 27, 28 suggests touch input from resource touch panel  (item 112 in-vehicle head unit HU) is being received by source (MCD Item 102) via network such as gateway); and apply the received user input information to the source application (paragraphs 27, 28 update MCD display per touch input received).

Prior art of Purvi Desai et al. (US 20150143504 A1) suggest identifying an operating mode associated with the connected resource; identifying a set of mode-related restrictions associated with the operating mode; and applying the set of mode related restrictions to the projected content (paragraphs 3, 118).
However, Fuminobu Kurosawa (US 20130106750 A1) fails to suggest determining movement of the connected resource exceeds a specified speed threshold.
However, prior art of Georgy Momehilov (US 20120092277 A1) suggest determining movement of the connected resource exceeds a specified speed threshold (please see paragraphs 137-141 and claims language 25, 26 suggesting determining movement of the connected resource exceeds a specified speed threshold and identifying a set of mode-related restrictions associated with the operating mode; and applying the set of mode related restrictions to the projected content).
Thus it would be obvious to one ordinary skill in the art to accommodate  teaching of Georgy Momehilov (US 20120092277 A1) in teaching of Fuminobu Kurosawa (US 20130106750 A1) in view of Purvi Desai et al. (US 20150143504 A1) and Pavel Stankoulov (US 20140156734 A1) to be able to process at least one user interface element from being projected with locally pre-established restriction for each mode of operation.

Regarding Claim 14, Fuminobu Kurosawa (US 20130106750 A1) suggests  identify, at the gateway, a source application (figures 1,3, 4 item 120 paragraph 14, 23 
Pavel Stankoulov (US 20140156734 A1) suggests projecting the content received from the source application (paragraphs 81, 118). 
Prior art of Purvi Desai et al. (US 20150143504 A1) suggest identifying an operating mode associated with the connected resource; identifying a set of mode-related restrictions associated with the operating mode; and applying the set of mode related restrictions to the projected content (paragraphs 3, 118).
Prior art of Georgy Momehilov (US 20120092277 A1) suggest determining movement of the connected resource exceeds a specified speed threshold (please see paragraphs 137-141 and claims language 25, 26 suggesting determining movement of the connected resource exceeds a specified speed threshold and identifying a set of mode-related restrictions associated with the operating mode; and applying the set of mode related restrictions to the projected content).


Pavel Stankoulov (US 20140156734 A1) suggests projecting the content received from the source application (paragraphs 81, 118).
Prior art of Purvi Desai et al. (US 20150143504 A1) suggest identifying an operating mode associated with the connected resource; identifying a set of mode-related restrictions associated with the operating mode; and applying the set of mode related restrictions to the projected content (paragraphs 3, 118).
Prior art of Georgy Momehilov (US 20120092277 A1) suggest determining movement of the connected resource exceeds a specified speed threshold (please see paragraphs 137-141 and claims language 25, 26 suggesting determining movement of the connected resource exceeds a specified speed threshold and identifying a set of .

Allowable Subject Matter
Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
	Sneha Patel (US 20120144299 A1) disclosure; paragraphs 8-29.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-18-2022